DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 5/9/2022. 

Status of Claims
Claims 1, 3-6, 8, 10-13, 15, 17-20 are pending; of which claims 1, 3-6, 8, 10-13, 15, 17-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “training, by use of a processor, a neural network with training cipher keys and training software code”, “detecting, by use of the neural network, a cipher key in the software code”, in combination with “in response to detecting the cipher key and detecting that the software code is copied to the specified application, communicating a cipher alert that the cipher key is in the software code”, as in claim 1, as well as corresponding subject matter from claims 8 and 15.
The nearest prior art of record, Dhoolia et al (PGPUB 2016/0132694), teaches a system to detect software code in a copy buffer (e.g. paragraph 15, 17, 25), in response to detecting the software code, detecting a cipher key in the software code (e.g. paragraph 17), wherein the cipher key provides access to a specified application via an Application Programming Interface (API) for the software code (e.g. paragraph 2-3, 17-18), and in response to detecting the cipher key, communicate a cipher alert that the cipher key is in the software code (e.g. paragraph 18).
However, Dhoolia does not explicitly teach nor fairly suggest training a neural network with training cipher keys and training software code, nor detecting, by use of the neural network, a cipher key in the software code.
McClintock et al (PGPUB 2019/0073483) teaches a system to detect sensitive data in a copy buffer (e.g. paragraph 29), and to scrub the copy buffer in response to detecting the sensitive data (e.g. paragraph 29).
However, McClintock does not explicitly teach nor fairly suggest training a neural network with training cipher keys and training software code, nor detecting, by use of the neural network, a cipher key in software code.
Bailey et al (US 8,621,237) teaches a system for scanning source code to determine whether the source code includes a cryptographic key (e.g. abstract), based on determining the level of entropy of a stream of data (e.g. col 10 line 21-33).
However, Bailey does not explicitly teach nor fairly suggest training a neural network with training cipher keys and training software code, nor detecting, by use of the neural network, a cipher key in software code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491